DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	
In light of the PTAB decision filed June 2, 2022, all previous rejections are withdrawn.  

The following is an examiner’s statement of reasons for allowance.  The cited prior art Devries (U.S. Pat. 5,868,133), Farrugia (U.S. Pat. 6,332,462), Makinson (U.S. PG Pub. 2004/0016430) or Tatkov (U.S. PG Pub 2011/0120462) do not teach individually nor in combination independent claims 1 and 14.  

Specifically, in light of the PTAB decision filed June 2, 2022, Devries does not teach in claim 1 that the parameter is determined by imputing the speed signal into a function selected from a plurality of predetermined functions.

Likewise, for the method claim 14, Devries does not teach selecting, with the analyzer, a first function from a plurality of predetermined functions.

Thus, claims dependent on claims 1 and 14 (2-13 and 15-26) are not taught by the cited art described above.

Therefore, claims 1-23 are allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA D CARTER whose telephone number is (571)272-9034. The examiner can normally be reached Monday-Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785